DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on September 30, 2020.  Claims 1-8 are pending and examined below.
Specification
The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym UV without first providing the meaning of the acronym. (See page 1, line 12)   For examination purposes, UV has been read as “Ultra Violet”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   
Appropriate correction is required.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  It appears that the applicant means to cite “UV- protective material”.  However applicant has inadvertently cited “UV-protective material .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 5,406,645 to MING-HUEI LIN, (herein after "Lin”), and in view over United States Patent No. 588,241 to Richard Ray (herein after "Ray”), and in  United States Patent Application No. US 2009/0055995 A1 to SANDRA GARZA (herein after "Garza").
As to Claim 1, Lin discloses a headwear brim comprising: an annulus substrate (1) defining a head opening (2)  (See Figures 9, Col. 3, Lines 7 - 11, “the sunshade cap with a double layer visor are shown in FIGS. 9 and 10, which have different shapes of the upper layer visor 4, an annular shape for FIG. 9”).


    PNG
    media_image1.png
    605
    451
    media_image1.png
    Greyscale

While Lin discusses a headwear brim having an annulus substrate, Lin does not specifically disclose a plurality of fold lines that radially extend along the annulus substrate; a UV-protective material sandwiching the annulus substrate and a cord along a circumference of the head opening; and a portion of the cord protruding from the UV-protective material in such a way that the cord moves between a slack state and one of a plurality of tightened states.
 a headwear having a plurality of fold lines which can be used to radially extend along the annulus substrate (See Annotated Fig 2. of Ray, teaching a plurality of fold lines that radially extend in a constant direction along the annulus substrate)

    PNG
    media_image2.png
    689
    697
    media_image2.png
    Greyscale

 and a UV-protective material sandwiching the annulus substrate (See Figure 4, Page 1, Lines 83 - 90, and one of ordinary skill will recognize that clothing shields and/or protects one from the sun's UV rays, as least to some degree.  While the degree of this protection differs based upon the diversity of clothing fabrics and colors, Ray suitable light non-conducting material g, which may be placed between the plies of the body of the hat or between the hat-body and the stiff crown-piece c, and the textile body of the hat above the stuffing or non-conducting material will preferably be held distended or rounded up by curved spring-ribs g', the ends of which brace against the said stiff crown-piece."  Emphasis added).
Lin is analogous art to the claimed invention as it relates to headwear or hats that have an annulus substrate that provide shade against the sun.  Ray is analogous art to the claimed invention in that it provides fold lines and UV protection for headwear or hats having an annulus substrate that also provide sunshade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Lin, with a plurality of fold lines that radially extend along the annulus substrate; and a UV-protective material sandwiching the annulus substrate, as taught by Ray, in order to form a protective headwear that would be expected to either provide storage compatibility or stowaway the hat for portability for a user of the headwear.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
The modified headwear of Lin/Ray still fails to teach a cord along a circumference of the head opening.  
 a cord along a circumference of the head opening (See Annotated Figures 5-6 and Paragraph 36 of Garza, "It may be seen from an inspection of the noted figures that the cinching cord 20 is substantially disposed between the interior fabric surface 18 and the intermediate fabric layer(s) 15, and extends through the cord-letting apertures 19 for forming opposing cord-linking loops as at 22"),  and a portion of the cord protrudes from the UV-protective material in such a way that the cord moves between a slack state and one of a plurality of tightened states.  (See Figures 1 - 6 and Paragraph 36, "It may be seen from an inspection of the noted figures that the cinching cord 20 is substantially disposed between the interior fabric surface 18 and the intermediate fabric layer(s) 15, and extends through the cord-letting apertures 19 for forming opposing cord-linking loops as at 22").
Garza is analogous art to the claimed invention in that it provides a cord along a circumference of the head opening for headwear or hats that also provide additional functional and aesthetic features.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Lin/Ray, by adding a cord along a circumference of the head opening wherein a portion of the cord protrudes from the UV-protective material in such a way that the cord moves between a slack state and one of a plurality of tightened states, as taught by Garza, in order to form a more functional and customized hat that would be easier to adjust to the head size of different users of the headwear.

As to Claim 2, Lin/Ray/Garza disclose the headwear brim (1 of Lin) of claim 1, further comprising: a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition.  (See Page 2, Lines 44-53 of Ray, teaching the use of a slip knot which is equivalent to the cord lock operatively associated with said portion to move each tightened state between an unlocked condition and a locked condition).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have further modified the headwear of Lin/Ray/Garza, with a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition, as taught by Ray, in order to form a more practical hat that would be easier to stabilize and secure to the head of different users and provide additional security to the headwear.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Lin/Ray/Garza discloses the headwear brim (1 of Lin) of claim 1, wherein the plurality of fold lines comprises four equally spaced apart fold lines (See Figure 2, of Ray).  

    PNG
    media_image3.png
    689
    697
    media_image3.png
    Greyscale

As to Claim 4, Lin/Ray/Garza disclose the headwear brim (1 of Lin) of claim 1,  wherein the UV-protective material 12 has a circumferentially spaced apart stitching pattern of Garza (See Figure 2 and annotated Figures 5 - 5b of Garza below.  See paragraphs 34 and 36 of Garza, "The outer fabric layer 16 and the intermediate fabric layer 15 (preferably stitched to the outer fabric layer 16) essentially function to conceal, fabric-guide, and frictionally engage the cinching cord 20 during hat-to-bag cinching action."  Garza teaches a circumferentially spaced apart stitching pattern.  Like Ray, Garza likewise teaches UV-protective material herein paragraph 34, where a plurality of clothing fabrics naturally shields and /or protects one from the sun's UV rays, Garza specifically calls out cotton which provides UV protection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have further modified the headwear of  the UV-protective material 12 which has a circumferentially spaced apart stitching pattern, as taught by Garza, in order to form a more practical hat that would provide a more uniform stitched pattern to the head of different users and provide additional UV sun protection to the headwear.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image4.png
    934
    1150
    media_image4.png
    Greyscale

As to Claim 5, Lin/Ray/Garza discloses the headwear brim (1 of Lin) of claim 1, wherein the sandwiched cord occupies a cord channel defined by the circumference of the head opening  (See Annotated Figures 5-6 and Paragraph 36 of Garza, "It may be seen from an inspection of the noted figures that the cinching cord 20  

    PNG
    media_image5.png
    901
    700
    media_image5.png
    Greyscale

and the UV-protective material (See Figure 4, Page 1, Lines 83 - 90, and one of ordinary skill will recognize that clothing shields and/or protects one from the sun's UV rays.  While the degree of this protection differs based upon the diversity of clothing fabrics and colors, Ray explicitly discloses that his hat material comprises a "non-conductor of the heat of the sun's rays... or other non-conducting material." See Page 2, Lines 97-108 of Ray, "To prevent the heat of the sun's rays from penetrating the hat, the top of the crown thereof may be stuffed or lined with cotton or other suitable light non-conducting material g, which may be placed between the plies of the body of the hat or between the hat-body and the stiff crown-piece c, and the textile body of the hat above the stuffing or non-conducting material will preferably be held distended or rounded up by curved spring-ribs g', the ends of which brace against the said stiff crown-piece").

    PNG
    media_image6.png
    879
    685
    media_image6.png
    Greyscale


As to Claim 6, Lin discloses a headwear brim comprising: an annulus substrate (1 of Lin) defining a head opening (See Figures 9, Col. 3, Lines 7 - 11, “the sunshade cap with a double layer visor are shown in FIGS. 9 and 10, which have different shapes of the upper layer visor 4, an annular shape for FIG. 9”); 
However Lin does not disclose four equally spaced apart fold lines radially extending along the annulus substrate; or specifically disclose wherein a UV-protective material sandwiching the annulus substrate; and a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition, and a cord along a circumference of the head opening, wherein the UV-
Ray teaches headwear and discloses four equally spaced apart fold lines radially extending along the annulus substrate (See Annotated Fig 2. Of Ray, teaching four equally spaced apart fold lines radially extend in a constant direction along the annulus substrate); wherein a UV-protective material sandwiching the annulus substrate (See Figure 4, Page 1, Lines 83 - 90, Using the BRI, one of ordinary skill will recognize that clothing shields and / or protects one from the sun's UV rays.  While the degree of this protection differs based upon the diversity of clothing fabrics and colors, Ray explicitly discloses that his hat material comprises a "non-conductor of the heat of the sun's rays... or other non-conducting material."  See Page 2, Lines 97-108 of Ray, "To prevent the heat of the sun's rays from penetrating the hat, the top of the crown thereof may be stuffed or lined with cotton or other suitable light non-conducting material g, which may be placed between the plies of the body of the hat or between the hat-body and the stiff crown-piece c, and the textile body of the hat above the stuffing or non-conducting material will preferably be held distended or rounded up by curved spring-ribs g', the ends of which brace against the said stiff crown-piece."  Emphasis added); and a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition (See Page 2, Lines 44-53 of Ray, teaching the use of a slip knot which is equivalent to the cord 
Lin is analogous art to the claimed invention as it relates to headwear or hats that have an annulus substrate that provide shade against the sun.  Ray is analogous art to the claimed invention in that it provides fold lines and UV protection for headwear or hats having an annulus substrate that also provide sunshade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Lin, with a plurality of fold lines that radially extend along the annulus substrate; and a UV-protective material sandwiching the annulus substrate; and added a cord lock that is associating with said portion to move each tightened state between and unlocked condition and a locked condition, as taught by Ray, in order to form a more protective headwear that would be expected to provide storage compatibility, additional sun screen and security for the user’s portable headwear.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
The modified headwear of Lin/Ray still fails to teach a cord along a circumference of the head opening
In related art, Garza teaches headwear and discloses a cord along a circumference of the head opening (See Annotated Figures 5-6 and Paragraph 36 of Garza, "It may be seen from an inspection of the noted figures that the cinching cord 20 is substantially disposed between the interior fabric surface 18 and the intermediate fabric layer(s) 15, and extends through the cord-letting apertures 19 for forming , wherein the UV-protective material 12 has a circumferentially spaced apart stitching pattern (see Figure 2 and annotated Figures 5 - 5b of Garza.  See paragraphs 34 and 36 of Garza, "The outer fabric layer 16 and the intermediate fabric layer 15 (preferably stitched to the outer fabric layer 16) essentially function to conceal, fabric-guide, and frictionally engage the cinching cord 20 during hat-to-bag cinching action."  Garza teaches a circumferentially spaced apart stitching pattern.  Like Ray, Garza likewise teaches UV-protective material herein paragraph 34, where a plurality of clothing fabrics naturally shields and / or protects one from the sun's UV rays Garza specifically calls out cotton which provides UV protection), wherein the sandwiched cord occupies a cord channel defined by the circumference of the head opening and the UV-protective material (See Annotated Figures 5-6 and Paragraph 34 and 36 of Garza, "It may be seen from an inspection of the noted figures that the cinching cord 20 is substantially disposed between the interior fabric surface 18 and the intermediate fabric layer(s) 15, and extends through the cord-letting apertures 19 for forming opposing cord-linking loops as at 22."  In paragraph 34, Garza teaches where a plurality of clothing fabrics naturally shields and / or protects one from the sun's UV rays -- specifically calling out cotton which one of ordinary skill will recognize as providing UV protection); a portion of the cord protruding from the UV-protective material in such a way that the cord moves between a slack state and one of a plurality of tightened states (See Figures 1 - 6 and Paragraph 36, "It may be seen from an inspection of the noted figures that the cinching cord 20 is substantially disposed between the interior fabric surface 18 and the intermediate fabric 
Lin/Ray is analogous art to the claimed invention as it relates to headwear or hats, Garza is analogous art to the claimed invention in that it provides a cord along a circumference of the head opening for headwear or hats that also provide additional functional and aesthetic features.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have further modified the headwear of Lin/Ray, a cord along a circumference of the head opening, wherein the UV-protective material 12 has a circumferentially spaced apart stitching pattern, wherein the sandwiched cord occupies a cord channel defined by the circumference of the head opening and the UV-protective material; a portion of the cord protruding from the UV-protective material in such a way that the cord moves between a slack state and one of a plurality of tightened states, as taught by Garza, in order to form a more functional and customized hat that would be easier to adjust to the head size of different users of the headwear.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 7, Lin/Ray/Garza discloses a method of increasing a sun-protection efficacy of a baseball cap, the method comprising: donning the headwear brim (1 of Lin) of claim 1 over said baseball cap (2 of Lin) (See Figure 9, of Lin)

    PNG
    media_image1.png
    605
    451
    media_image1.png
    Greyscale


As to Claim 8, Lin/Ray/Garza discloses the method of claim 7, further comprising selectively adjusting the head opening (2 of Lin) by selectively urging the portion of the cord (See Figures 1-2, and Paragraph 39 of Garza, teaching selectively adjusting the head opening by selectively urging the portion of the cord when force is imparted onto the cord).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art carted relates hats or headwear with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732